Citation Nr: 1120544	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a lumbar spine disability and/or a bilateral hip disability. 

4.  Entitlement to service connection for a bilateral foot disability, to include as residuals of a cold weather injury and/or secondary to a lumbar spine disability. 

5.  Entitlement to service connection for a bilateral hand disability, to include as residuals of a cold weather injury. 

  
REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs
WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to April 1953. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a July 2008 rating decision, the RO denied service connection for a bilateral hip disability, a left knee disability, a bilateral foot disability, and a bilateral hand disability.  In a February 2009 rating decision, the RO denied service connection for a lumbar spine disability.  

In March 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned and a copy of the transcript has been associated with the claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran contends that he has a lumbar spine disability due to service; he specifically asserts that he fell from a ladder and landed on his backside while stationed in Korea.  He indicated that he was placed on light duty for several weeks; and was later told by an Army doctor that x-rays showed that he had had a spine fracture/damage.  He contends that he has a bilateral hip and left knee disability secondary to his lumbar spine disability.  The Veteran further asserts that he was exposed to cold weather in Korea which is the cause of his current bilateral foot and hand disabilities.  

The Board notes that the Veteran's service records are not available in this case.  However, the Board notes that the Veteran is competent to state what he experienced during service and the Board finds his statements regarding in-service injury to the lumbar spine and exposure to cold weather are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The record also contains several opinions from the Veteran's private service providers who have indicated a possible nexus between the Veteran's various claimed disabilities and an injury in service, or as the result of one of the other claimed disabilities.  These opinions are speculative at best and offer very little support for the conclusions.  The United States Court of Appeals for Veterans Claims has held that medical opinions which are speculative, general, or inconclusive in nature are of no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Veteran has not been afforded VA examinations to determine the current nature and etiology of the claimed disabilities.  On remand, he must be provided such examinations. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current lumbar spine disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any current lumbar spine disability is related to the Veteran's active service, to include as a result of falling down a ladder during active service.  The examiner should reconcile any opinion with the evidence of record.

Any opinion provided must include an explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. The report must be typed.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current bilateral hip disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any current bilateral hip disability is related to the Veteran's active service, to include as a result of falling down a ladder during active service.  

The examiner should also determine whether any current bilateral hip disability was caused by, or are aggravated by a lumbar spine disability.  If a lumbar spine disability aggravated (i.e., permanently worsens) the hip disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner should reconcile any opinion with the evidence of record.

Any opinion provided must include an explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. The report must be typed.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left knee disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any current left knee disability is related to the Veteran's active service, to include as a result of falling down a ladder during active service.  

The examiner should also determine whether any current left knee disability was caused by, or are aggravated by a lumbar spine disability or bilateral hip disability.  If a lumbar spine disability or bilateral hip disability aggravated (i.e., permanently worsens) the left knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner should reconcile any opinion with the evidence of record.

Any opinion provided must include an explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. The report must be typed.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current bilateral hand and foot disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any current bilateral hand and/or foot disability is related to the Veteran's active service, to include exposure to the cold in Korea during active service.  The examiner should reconcile any opinion with the evidence of record.

The examiner should also determine whether any current foot disability was caused by, or are aggravated by a lumbar spine disability.  If a lumbar spine disability aggravated (i.e., permanently worsens) the foot disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Any opinion provided must include an explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. The report must be typed.

5.	The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  Readjudicate the Veteran's claims, to include consideration of any additional evidence obtained as a result of this Remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



